Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:20cv81752-RAR
  IOU CENTRAL, INC.
  d/b/a IOU FINANCIAL, INC

         Plaintiff,
  vs.

  ATLANTIC BIOTECH, LLC et al,

        Defendants.
  ___________________________________/

              PLAINTIFF'S RESPONSE TO ORDER TO SHOW CAUSE [D.E. 29]

         Plaintiff responds to the Order [D.E. 29] incorporating its Complaint [D.E.1] and the

  other documents cited including its Report and Order [D.E. 30].

                                     STATEMENT OF FACTS

         1.      In June 2019, Defendants Goran Jandjel and James McCormick applied for and

  received a $300,000.00 loan, purportedly for Atlantic Biotech, evidenced by the Note and

  Guarantees at issue, but allegedly for themselves and their respective spouses, also Defendants, as

  secured by their real and personal property [DE 1 ¶ 7-31].

         2.      This loan is a refinance of two prior IOU loans, for similar amounts [DE 1 ¶ 22].

         3.      In August 2019, the Defendants defaulted on the loan and never resumed their full

  loan payments, resulting in this suit filed in September 2020 [D.E. 1].

         4.      Defendant Goran Jandgel filed a preemptive bankruptcy before being served,

  through his attorney Joey Grant, for whom the case was stayed [D.E. 5].

         5.      IOU had 90 days to serve to serve the Defendants under Fed. R. Civ. P. 4 (m).

         6.      Brenda Jandjel then evaded service but was finally served on 12/14/20 while the

  other Defendants were served on 11/11/20 [D.E. 10-13] All Defendants were timely served.



                                                   1
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 2 of 7




         7.      Joey Grant, bankruptcy counsel for Goran Jandjel appeared for Brenda Jandjel

  [D.E. 18] and for her, James McCormick, individually and as Trustee [D.E. 7].

         8.      The Court then conducted a telephonic hearing [D.E. 20] on the reason the

  Joint Report and disclosures were not filed with a response to the Order [D.E. 17], expressing to

  the parties they must ‘step it up’ in terms of litigating the case, also encouraging them to discuss

  resolution [D.E. 20] IOU’s counsel appeared but Mr. Grant did not appear. His partner Gregory

  Mitchell instead appeared, indicating Mr. Grant was unavailable, who was unclear if James

  McCormick was bankrupting [D.E. 20]. IOU’s counsel did not realize the difference in attorneys

  until later due to difficultly in hearing Mr. Mitchell during the call.

         9.      During the hearing, IOU’s counsel emailed Joey Grant as follows:

                 From: pwersant@ioucentral.com <pwersant@ioucentral.com>
                 Sent: Friday, January 22, 2021 10:08 AM
                 To: jgrant@marshallgrant.com
                 Cc: bpierce@ioucentral.com
                 Subject: IOIU v. Atlantic Bio

                 Mr. Marshall,

                 Please let me know when you can speak today.

                 Sincerely, Paul Wersant

         10.     Joey Grant then called IOU’s counsel shortly after the call ended with the Court.

  He offered no reason for not being present on the call with the Court, who was clearly available.

         11.     During the call, Grant indicated that (a) he would not discuss settlement (b) was

  clearly ready to bankrupt James J. McCormick (c) knew the judge (d) would have IOU’s counsel

  sanctioned. He also alluded to McCormick’s father being improperly joined to this case, who is

  actually the Defendant-Trustee, a fact that IOU’s counsel is unable to verify as the person listed

  individually and for the Trustee of the Trust has the same name. The call then ended.



                                                     2
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 3 of 7




         12.     On 1/26/21, IOU’s counsel emailed the draft Joint Report to opposing counsel,

  which cited his call with Mr. Grant, showing settlement was unlikely. Mr. Mitchell asked IOU’s

  counsel to remove his conversation with Mr. Grant from the Report, as did Mr. Grant, who

  contended that IOU’s counsel ‘mischaracterized the call’ to which IOU’s counsel responded,

  noting the details of the call, but changing the Report as requested, resulting in the current Report

  [D.E. 24]. Precise copies of the correspondence and the original draft are attached as Exhibit 1.

         13.     Per L.R. 16.2 (d), mediation is mandatory unless withdrawn by the Court, by

  application of a party or determination the case is not suitable for mediation. The original draft of

  the Report may have resulted in withdrawal of this matter from mediation, as these facts indicate

  the Defendants appearing at mediation have no intention of resolving this case.

         14.     There also remains the issue of the defense representations made to the Court

  during the hearing [D.E. 20] on the bankruptcy and other case matters in comparison to their

  representations made to IOU’s counsel just afterwards, including the alleged misjoinder of James

  McCormick’s father as the Trustee of the Trust, another issue not raised at the conference, which

  also contradicts the representations made in the Answer [D.E. 7].

         15.     The parties filed their Report [D.E. 24]. The Court then entered the Scheduling

  Order, indicating a mediator must be selected and mediation completed by 6/30/21 [D.E. 24, p.

  1] during discovery, not afterwards per the Report. The Order shortened the time in the Report to

  amend pleadings and join parties from 3/30/21 to 3/10/21, barring IOU’s ability to conduct

  discovery before seeking that relief, increasing the discovery deadline from 5/30/21 to 8/10/21.

  Again, the accurate facts in the original Report may have resulted in a different timeline to

  amend or join parties to this case.




                                                   3
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 4 of 7




         16.     The Court then entered a scheduling report which changed this mediation

  selection date from 6/30/21 to 2/17/21 [D.E. 26, p. 1].

         17.     The parties then did not file the mediation information on 2/17/21, resulting in the

  show cause order [D.E. 29]. That omission occurred as IOU’s counsel marked the original

  mediation date of 6/30/21 as the deadline, who was ordered to appear for a lengthy in-person

  hearing in a Georgia federal case on the morning of 2/17/21 involving early morning preparation,

  a one-hour commute each way, additional precautions to follow per COVID-19 and a fire alarm

  drill at the courthouse, consuming the time of IOU’s counsel until around noon.

         18.     During the 2/17/21 hearing, around 10:00am, defense counsel emailed IOU’s

  counsel about the mediation report, to which IOU’s counsel expressed the need to do discovery

  before mediation, was told to propose a counter deadline, who responded indicating he was in

  the hearing and would respond by 2:00pm on the mediation report.

         19.     IOU’s counsel also had a pretrial conference set in an Ohio bankruptcy action at

  1:30pm that day, which he also had to address, by filing documents in that case on his computer

  while in the parking lot of the Georgia federal court after that first hearing, prior to the next one.

         20.     IOU’s counsel then returned to his home-based office, where he must work due to

  COVID 19 issues and conducted the Ohio conference. Immediately after that conference, IOU’s

  counsel was confronted with an issue of contaminated water at his residence due to the recent

  freezing temperatures, an issue requiring urgent, immediate attention. That matter consumed the

  remainder of his day, who inadvertently missed an email from defense counsel about mediation

  around 4:07pm on the issue and did not file the mediation report due this oversight. The Court

  then issued the Show Cause Order on the next day [D.E. 29].




                                                    4
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 5 of 7




         21.     The parties then conferred about the report on 2/18/21, during which defense

  counsel proposed mediator Michael Carbo and IOU’s counsel proposed another mediator.

  Neither mediator was available to speak with IOU’s counsel by telephone. After further

  discussions, the parties agreed on a date and time for mediation with Carbo, confirming his rates

  and minimum scheduled time on 2/19/21, which were not done previously. IOU’s representative

  confirmed his availability on 2/19/21. Defendants confirmed their availability on Sunday

  2/21/21. IOU’s counsel prepared and filed the Notice and Order before the deadline [D.E. 30]

         22.     This Response to the Order is filed after the deadline [D.E. 29] but before the start

  of the business day as IOU’s counsel now works in a residential area with many more persons

  working from home, due to COVID-19, resulting in frequent internet outages, an issue which

  impacted him after he filed the Notice and Order last night, requiring the current filing.

         23.     The parties should not be sanctioned on the mediation report, which was rectified.

         24.     However, the issue remains of the representations by defense counsel to the Court

  at the conference and to IOU’s counsel after that conference, including the alleged misjoinder of

  the father of James J. McCormick’s father, a matter not raised in the Answer [D.E. 7] which

  IOU cannot now address per recently started discovery and the short time to amend or join

  parties. That misjoinder matter was only confirmed in correspondence by opposing counsel dated

  2/18/21, after entry of the Report: See Exhibit 1.

         25.     Given those issues and the current report, IOU expects to move for a modification

  of the scheduling order to permit additional time to move to amend or join parties.

         26.     IOU respectfully requests discharge of the Show Cause Order which will ensure

  its deadlines are met going forward.




                                                   5
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 6 of 7




                                          MEMORANDUM

         The Court may sanction dilatory litigants. Mingo v. Sugar Cane, 864 F2d 101 (11th Cir.

  1989) However, Mingo involved a pattern of deliberate delay and refusal to comply with Court

  directions, justifying sanctions. Such a pattern of delay and intentional failure to comply does not

  exist here, as shown above, which does not justify sanctions or dismissal of this case. Boazman

  v. Economics, 537 F2d. 210, 212-214 (5th Cir. 1976) [reversed dismissal of case due solely to

  plaintiff’s alleged failure to respond to motion to dismiss, as facts did not disclose willful

  indifference to the Court required for this severe sanction and lesser ones were available] IOU’s

  counsel has not willfully ignored the Court and has also truthfully detailed these circumstances to

  the Court on the mediation issue and the conference.

         Accordingly, Plaintiff IOU respectfully requests that the Court discharge the show-cause

  orders, given these circumstances, for which compliance was made and good cause was shown.

  Sosa v. Airprint, 133 F.3d 1417-19 (11th Cir. 1998). This relief will not prejudice any party to

  this action. Maixner v. United States, LEXIS 91983 (M.D. Fla. 2007); Pioneer v. Brunswick,

  507 U.S. 395 (1993) [permitted late filing of proof of claim].

                                               CONCLUSION

         WHEREFORE, Plaintiff IOU respectfully requests the following relief:

         (a)     That the Order be discharged [D.E. 29]; and

         (b)     All other just and proper relief.

                                       CERTIFICATE OF SERVICE

         I certify a precise copy of this document was filed ECF on the below date, sending ECF

  notice to opposing counsel of record.




                                                     6
Case 9:20-cv-81752-RAR Document 31 Entered on FLSD Docket 02/24/2021 Page 7 of 7




        Respectfully submitted this 24th day of February 2021.

                      By:     /s/Paul G. Wersant
                              Paul G. Wersant
                              Florida Bar No. 48815
                              Email: pwersant@gmail.com
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 894-5876
                              Attorney for Plaintiff
                              File No. 147246




                                                7
